Citation Nr: 1139449	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1975 to May 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After initial review of the record, the Board finds that a remand is necessary in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  The Board's finding regarding the necessity of a remand is based on two essential reasons.  First, the record indicates that there are pertinent private treatment records that have not been obtained; and second, the Veteran has been diagnosed with multiple mental disorders, only one of which is service connected, and the record indicates that a differentiation of symptoms may be possible; however, such differentiation has not been made.  The Board may compensate the Veteran only for service-connected disability.  However, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

To elaborate on the first basis for remand, records of the Veteran's private psychiatrist, Dr. Bonilla, were requested by the RO; however, the only records obtained have been examination reports dated in January 2007, September 2009, and October 2008.  In the September 2009 report, Dr. Bonilla noted that she had treated the Veteran since May 2004, and that she had treated him with a frequency of every other week to a monthly basis.  These regular treatment reports have not been obtained, and if available, would be pertinent to the evaluation of his claim.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1) (2011).

In elaboration of the second basis for remand, service connection was granted for generalized anxiety disorder.  At the time of the grant of service connection, the only diagnoses of record were generalized anxiety disorder and a personality disorder.  Personality disorders are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2011).  Therefore, personality disorders cannot be service connected.  As noted above, the Board may compensate the Veteran only for service-connected disability; however, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider, 11 Vet. App. at182.  

In addition, since the grant of service connection, the record now contains diagnoses of schizoaffective disorder, panic disorder, as well as schizotypal personality disorder, and strong borderline personality features.  The November 2006 and October 2008 VA examiners specifically found that the panic disorder and generalized anxiety disorder represent two separate and distinct entities with no relation to one another.  The October 2008 VA examiner assigned a separate and lower global assessment of functioning score for the panic disorder than she did for the Veteran's overall mental condition; however, no distinct score was assigned for the service-connected generalized anxiety disorder.  The October 2008 examiner also noted that certain confrontational behavior present in the Veteran "is very much seen in patients with borderline personalty and also passive-aggressive individuals."  Nevertheless, she did not clearly disassociate such behavior with the service-connected disability.  This raises the reasonable possibility that the Veteran's symptomatology could be differentiated among service-connected and nonservice-connected mental disabilities.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The questions concern the identification of service-connected and nonservice-connected psychiatric diagnoses and the attribution symptoms among service-connected and nonservice-connected diagnoses.  

Given the above noted discrepancies in the record, the Board finds that a VA opinion is required to determine which of the Veteran's mental and behavioral symptoms are related to the service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any necessary releases from the Veteran and make appropriate request(s) to Dr. Bonilla for all psychiatric treatment records pertinent to the period on appeal.  

2.  Obtain a supplemental opinion from the examiner who conducted the October 2008 examination.  If the examiner is not available, obtain an opinion from another medical professional based on a file review.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner.  

Based upon the examination results, if conducted, and the review of the claims file, the reviewer/examiner should identify the appropriate psychiatric diagnoses and, to the extent that there are diagnoses other than generalized anxiety disorder, provide an opinion as to whether there is a 50 percent or better probability that any identified disorder other than generalized anxiety disorder is related to service or to the service-connected generalized anxiety disorder.  

The reviewer/examiner should then provide an opinion as to which symptoms are attributable to the service-connected disorder, and which symptoms are attributable to nonservice-connected disorders, to include any diagnosed personality disorders.  If the examiner is unable to differentiate between the symptomatology attributable to the different disorders, the examiner should so state why this is so.  

The supporting rationale for all opinions expressed must also be provided. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of an increased disability rating for generalized anxiety disorder should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


